IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 55 WM 2014
EX REL., VINCENT DELA CERNA, A    :
CAPPELLA,                         :
                                  :
                 Petitioner       :
                                  :
                                  :
            v.                    :
                                  :
                                  :
STEPHEN A. ZAPPALA, JR., DISTRICT :
ATTORNEY; ELLIOTT C. HOWSIE,      :
PUBLIC DEFENDER; W. TERRENCE      :
O'BRIEN, JUDGE, CIVIL DIVISION;   :
BRIAN V. COLEMAN, GOALER, SCI-    :
FAYETTE, WARDEN,                  :
                                  :
                 Respondents      :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.

The Prothonotary is instructed to STRIKE the name of the jurist from the caption.